          Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JOHN PRYN, on behalf of THERESA
 PRYN,

               Plaintiff,
                                                        19-CV-62
          v.                                            DECISION & ORDER

 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On January 11, 2019, the plaintiff, Theresa Pryn, 1 brought this action under the

Social Security Act. She seeks review of the determination by the Commissioner of

Social Security (“Commissioner”) that she was not disabled. Docket Item 1. On

October 18, 2019, Pryn moved for judgment on the pleadings, Docket Item 12; on

January 15, 2020, the Commissioner responded and cross-moved for judgment on the

pleadings, Docket Item 17; and on February 5, 2020, Pryn replied, Docket Item 19.

      For the reasons stated below, this Court grants Pryn’s motion in part and denies

the Commissioner’s cross-motion. 2




      1
         On October 18, 2019, Pryn’s counsel notified the Court that Pryn had died
during the pendency of this action. Docket Item 11. On December 20, 2019, Pryn’s
counsel moved to substitute Pryn’s husband, John Pryn, to proceed on her behalf.
Docket Item 16. This Court’s use of “Pryn” throughout this decision and order refers to
Theresa Pryn.
      2
        This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 2 of 10




                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Pryn argues that the ALJ erred in three ways. Docket Item 12-1 at 1. She first

argues that the ALJ improperly “cherry picked” the testimony of medical expert Michael

Buckwalter, M.D. See id. at 10-14. She then argues that the ALJ failed to properly

evaluate the opinion of Craig MacLean, D.O., her treating physician. See id. at 14-18.


                                             2
         Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 3 of 10




She finally argues that the ALJ’s mental Residual Functional Capacity (“RFC”)

determination was unsupported because the ALJ relied solely on her own lay opinion.

Id. at 19-22. This Court agrees that the ALJ erred and, because that error was to Pryn’s

prejudice, remands the matter to the Commissioner for proper consideration of the

opinions of Drs. McLean and Buckwalter.


I.     TREATING PHYSICIAN RULE

       When determining a claimant’s RFC, an ALJ must evaluate every medical

opinion received. 20 C.F.R. § 416.927(c). But an ALJ generally should give greater

weight to the medical opinions of treating sources—physicians, psychologists,

optometrists, podiatrists, and qualified speech-language pathologists who have

“ongoing treatment relationship[s]” with the claimant—because those medical

professionals are in the best positions to provide “detailed, longitudinal picture[s] of [the

claimant’s] medical impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a

treating physician’s opinion is entitled to controlling weight so long as it is “well-

supported [sic] by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant’s] case

record.” 20 C.F.R. § 404.1527(c)(2).

       Before an ALJ may give less-than-controlling weight to a treating source’s

opinion, the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature,

and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)

the consistency of the opinion with the remaining medical evidence; and[ ] (4) whether

the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)


                                               3
        Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 4 of 10




(quotations and alterations omitted). These are the so-called “Burgess factors” from

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95

(2d Cir. 2019). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning

weight” to a treating source opinion “is a procedural error.” Id. at 96 (quoting Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).

       Here, Dr. MacLean—Pryn’s treating physician—opined that Pryn’s “pain and

symptoms would frequently to constantly interfere with her attention and concentration

for simple work tasks.” Docket Item 7-2 at 20. He further opined that Pryn “was

incapable of low-stress jobs, and that [she] could only sit, stand, and/or walk for less

than two hours in an eight-hour workday.” Id. He added that she “was unable to stoop,

crouch, or climb ladders, and that [she] was expected to be absent from work more than

four days per month.” Id.

       The ALJ gave Dr. MacLean’s “opinions little weight . . . because they are not

consistent with the evidence from [the period of disability], including his own treatment

notes and the well-supported opinions of medical expert Dr. Buckwalter.” Id. More

specifically, the ALJ explained that “[o]n the same day that [Dr. MacLean] completed the

medical source statement, he noted in a treatment note that [Pryn] had requested that

he complete this report with the dates of 2000 through 2005 in mind, while indicating

that her work-related limitations during this time period were primarily attributable to the

death of her young son.” Id. (citing Docket Item 7-2 at 5).

       The ALJ failed to “explicitly” consider several of the Burgess factors before

assigning “little weight” to Dr. MacLean’s opinion. For example, the ALJ never even

acknowledged that Pryn “ha[d] been [Dr. MacLean’s] patient for more than 10 years.”



                                             4
         Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 5 of 10




See Docket Item 7-2 at 5. The ALJ thus failed to “explicitly” consider “the frequency,

length, nature, and extent of [Dr. MacLean’s] treatment.” See Greek, 802 F.3d at 375.

Nor did the ALJ explain why he credited the opinion of Dr. Buckwalter—who only

reviewed Pryn’s medical records and never once examined her—over that of her

longtime treating physician.

       Moreover, while the ALJ rejected some of Dr. MacLean’s opinions as “not

consistent with the evidence from [the period of disability], including his own treatment

notes,” Docket Item 7-2 at 20, she never said what those opinions were, what that

evidence was, or how they were inconsistent—except for one citation to a treatment

note from 2013, which was after the period of disability. What is more, the ALJ

misstated the substance of that treatment note: the ALJ read the note as “indicating

that [Pryn’s] work-related limitations during this time period were primarily attributable to

the death of her young son,” id. (emphasis added), but the note actually states that Pryn

“indicate[d] that most of her physical and mental ailments occurred following the death

of her son,” id. at 5 (emphasis added). The fact that Pryn’s ailments occurred following

the death of her son does not mean they were primarily attributable to that event.

       Finally, although the ALJ noted in passing that “the record shows that [Pryn’s]

overall condition steadily deteriorated as time passed after the date last insured,” id. at




                                              5
           Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 6 of 10




20, she made no attempt to analyze “the amount of medical evidence supporting [Dr.

MacLean’s] opinion.” Greek, 802 F.3d at 375. 3

       “Because the ALJ procedurally erred, the question becomes whether ‘a

searching review of the record assures [this Court] that the substance of the [treating-

physician] rule was not traversed’—i.e., whether the record otherwise provides ‘good

reasons’ for assigning ‘little weight’” to Dr. MacLean’s opinion. See Estrella, 925 F.3d at

96 (alterations omitted) (quoting Halloran, 362 F.3d at 32); see also Zabala v. Astrue,

595 F.3d 402, 410 (2d Cir. 2010) (declining remand where “application of the correct

legal principles to the record could lead [only to the same] conclusion”). The Court finds

no such assurance here.

       In particular, the ALJ appears to have used Dr. Buckwalter’s review of the

records as a primary reason for rejecting Dr. MacLean’s opinion. But as explained

above, Dr. Buckwalter never even laid eyes on Pryn, and the ALJ failed to give any

good reasons why she credited his testimony over a doctor who had seen Pryn for a

decade. See Hidalgo v. Bowen, 822 F.2d 294, 297 (2d Cir. 1987) (“A corollary to the

treating physician rule is that the opinion of a non-examining doctor by itself cannot

constitute the contrary substantial evidence required to override the treating physician’s

diagnosis.”).

       For all those reasons, this Court finds that the ALJ erred in her evaluation of Dr.

MacLean’s opinion.



       3
         It is not clear from the record “whether [Dr. MacLean] is a specialist.” See
Greek, 802 F.3d at 375. The ALJ did note that Dr. MacLean “is not identified in the
record as a mental health specialist,” Docket Item 7-2 at 20, but made no such finding
with respect to Pryn’s physical impairments.

                                             6
        Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 7 of 10




II.    DR. BUCKWALTER’S OPINION

       Based on a review of Pryn’s medical records, Dr. Buckwalter testified, among

other things, that he “believe[d] it [was] possible [Pryn] may miss a day, a few half days

of work a month.” Docket Item 7-2 at 48. The ALJ stated that she did not include such

absences in her RFC determination “because the speculative opinions are not specific

functions and are unsupported by the medical evidence during the relevant period.” Id.

at 20. “Even so, [the ALJ] note[d] that the [VE] testified at the hearing that the jobs

would still be available even with 10% time off-task or one day off per month.” Id.

       Pryn claims that the ALJ’s rejection of this portion of Dr. Buckwalter’s testimony

while giving “significant weight” the remainder of the opinion constitutes improper

cherry-picking. See Docket Item 12-1 at 11-12. This Court agrees. See Strange v.

Comm'r of Soc. Sec., No. 6:13-CV-527 GLS/ESH, 2014 WL 4637093, at *9 (N.D.N.Y.

Sept. 16, 2014 (“A classic case of cherry-picking evidence occurs when administrative

law judges credit information consistent with their findings while ignoring or discrediting

inconsistent information from the same sources without providing plausible reasons.”

(emphasis in original)).

       Here, the ALJ rejected Dr. Buckwalter’s opinion regarding Pryn’s attendance

while crediting the remainder of Dr. Buckwalter’s opinion without giving a reasoned

explanation for the rejection. First, the ALJ’s claim that Dr. Buckwalter’s opinion on

Pryn’s absences was “unsupported by the medical evidence during the relevant period”

is simply not true: On the contrary, Dr. MacLean opined that Pryn would miss up to four

days per month. See Docket Item 7-2 at 20. And although the ALJ discredited Dr.

MacLean’s opinion, she did so in part based on Dr. Buckwalter’s opinion.



                                             7
        Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 8 of 10




       Second, although it is true that Dr. Buckwalter used language that was somewhat

speculative, stating that he “believe[d] it [was] possible [Pryn] may miss a day, a few

half days of work a month,” Docket Item 7-2 at 48 (emphasis added), that is not a

reason to reject that testimony out of hand. If the ALJ needed further clarification on Dr.

Buckwalter’s level of certainty for that conclusion, she should have recontacted him.

See Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (explaining that “where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a

claimant’s medical history ‘even when the claimant is represented by counsel or . . . by

a paralegal.’” (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996))).

       So the ALJ had an opinion from a treating physician that Pryn would miss up to

four work days a month. She had another opinion from a specialist who reviewed the

medical records that Pryn might miss “a day, a few half days” of work a month. The ALJ

chose to credit the opinion of the latter physician at the expense of the opinion of the

treating physician. And she then rejected both physicians’ opinions about missing work

and substituted her own lay judgment in their place. That was error, pure and simple.

       Thus, this Court finds that the ALJ erred in her evaluation not only of Dr.

Buckwalter’s opinion but of both opinions on Pryn’s absences.


III.   REMAND IS THE PROPER REMEDY

       Pryn contends that “[t]he proper remedy here is remand for calculation of benefits

because both opinions of record, including Dr. Buckwalter’s opinion which was given

significant weight and [the opinion of] Dr. MacLean, her treating physician, found Ms.

Pryn would have absences at a rate which equate to a finding of disability.” Docket Item

12-1. This Court disagrees.


                                             8
          Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 9 of 10




      As an initial matter, the ALJ is not obligated to credit either of those opinions; she

must give an appropriate explanation for her rejection of them, however, which was her

error here. What is more, Dr. Buckwalter’s testimony did not definitively state that Pryn

would miss more than one day per month—the threshold at which the VE said an

individual would be unemployable. He stated that she might miss “a day, a few half

days of work a month.” Docket Item 7-2 at 48. It is not clear whether this meant a day

and a few half days, a day or a few half days, or something else altogether. Moreover,

as Pryn observes, “a few half days” might mean “more than one day.” Docket Item 12-1

at 13. But “a few half days” also could mean approximately one day. So Dr.

Buckwalter’s opinion is not conclusive proof that Pryn would be unable to work in light of

the VE’s testimony.

      Thus, Pryn has not met the standard for calculation of benefits, and this Court

remands for further administrative proceedings consistent with this decision and order.


                                     CONCLUSION


      For the reasons explained above, this Court remands this matter for

reconsideration of Dr. MacLean’s and Dr. Buckwalter’s opinions. 4




      4
         The Court “will not reach the remaining issues raised by [Pryn] because they
may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart,
350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin, No. 1:13-
CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to apply the
proper legal standard, the Court will decline at this time to consider whether substantial
evidence exists to support the findings the ALJ made.”).

                                            9
          Case 1:19-cv-00062-LJV Document 24 Filed 07/20/20 Page 10 of 10




                                         ORDER


         The Commissioner's motion for judgment on the pleadings, Docket Item 17, is

DENIED, and Pryn’s motion for judgment on the pleadings, Docket Item 12, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.

         SO ORDERED.

Dated:         July 20, 2020
               Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                           10
